DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 12/14/2018 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyoichi et al., (hereinafter Kyoichi), Japanese Patent JP2014175437A.
Regarding Claim 1, Kyoichi teaches, a coil component (Fig. 5), comprising: 
an element body part (20) that is formed containing a magnetic material (“magnetic core 20”, [0034]); 
a coil (10) that is embedded within the element body part and constituted by a wound conductive wire (wire of coil 10); 
lead wires (11) that are extended from the conductive wire and led out from the coil; and 
terminal parts (42) that are joined to the lead wires, respectively; 
wherein tip parts (13, 16) of the lead wires, each having a prescribed length from a tip (the tips of 13, 16) of the lead wire, are embedded in the element body part (20) and also extend along a first face (22) among surfaces of the element body part, and 
the terminal parts (42) are joined to the tip parts (13, 16) of the lead wires, respectively, on the first face (22) of the element body part.  (Kyoichi: Figs. 1, 2 and 5, machine translation, para. [0028], [0029], [0034], [0048]).

Regarding Claim 3, Kyoichi further teaches, wherein the lead wires are each constituted by the tip part, and a relay part (14a, 14b, 14c) between the coil and the tip part, and 
the tip part and relay part are both embedded in the element body part.  (Kyoichi: Fig. 5, machine translation, para. [0029]).
Regarding Claim 5, Kyoichi further teaches, wherein parts of the terminal parts (42) positioned on the first face (22) of the element body part (20) are embedded in the element body part.  (Kyoichi: Fig. 5, machine translation, para. [0029]).
Regarding Claim 7, Kyoichi further teaches, wherein the terminal parts (42) extend from the first face (22), to a second face (23) that intersects the first face, among the surfaces of the element body part, and are placed on an exterior of the element body part (20) on the second face.  (Kyoichi: Fig. 5, machine translation, para. [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kyoichi, as applied to claim 1, in view of Watanabe et al., (hereinafter Watanabe), U.S. Patent Application Publication 2016/0181014.
Regarding Claim 2, Kyoichi is silent on the connection of the terminals with the sides of the tip parts.  (Kyoichi: Figs. 1, 2 and 5, machine translation, para. [0029]).
Kyoichi does not explicitly teach, wherein the terminal parts are joined to sides of the tip parts of the lead wires along the first face of the element body part.
However, Watanabe teaches (Fig. 4A), wherein the terminal parts (41a, 41b) are joined to sides of the tip parts (tip parts of 41) of the lead wires along the first face (the first face coincident with terminals 50a, 50b) of the element body part (11, 20, 30).  (Watanabe: Figs. 4 and 5, para. [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminals and tip parts of Kyoichi to include the terminal parts joined to the side of tip parts of Watanabe, the motivation being that “the lead ends 41a, 41b are embedded into the metal terminals 50a, 50b to a depth equal to their diameter” [0041].  (Watanabe: Fig. 4A, para. [0041]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4, Kyoichi teaches relay parts lead out vertically partially with bends (14a, 14b, 14c) included.  (Kyoichi: Figs. 1, 2 and 5, machine translation, para. [0029]).
Kyoichi does not explicitly teach, wherein the relay parts of the lead wires are led out vertically to the first face of the element body part, from the coil toward the first face of the element body part.
However, Watanabe teaches (Fig. 3C), wherein the relay parts (relay parts of 41a, 41b) of the lead wires (41a, 41b) are led out vertically to the first face (the first face coincident with terminals 50a, 50b) of the element body part (11, 20, 30), from the coil toward the first face of the element body part.  (Watanabe: Figs. 3C and 3D, para. [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relay parts of Kyoichi to include the relay parts lead out vertically of Watanabe, the motivation being that “the lead ends 41a, 41b are brought out from the cutouts 54a, 54b of the metal terminals 50a, 50b” [0035].  (Watanabe: Figs. 3C and 3D, para. [0035]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, the combination of Kyoichi in view of Watanabe further teaches (Watanabe: Fig. 4B), wherein, on the first face (Watanabe: the first face coincident with terminals 50a, 50b) of the element body part (Watanabe: 11, 20, 30), the terminal parts (Watanabe: 50a, 50b) are placed more outwardly than are the tip parts (Watanabe: tip parts of 41a, 41b) of the lead wires (Watanabe: 41a, 41b), the motivation being that “the lead ends 41a, 41b are embedded into the metal terminals 50a, 50b to a depth equal to their diameter” [0041].  (Watanabe: Figs. 4 and 5, para. [0041]).
Regarding Claim 8, the combination of Kyoichi in view of Watanabe further teaches (Watanabe: Fig. 4B), an electronic device, comprising: 
the coil component according to claim 1; and 
a circuit board on which the coil component is mounted; wherein the terminal parts of the coil component are joined to electrodes provided on the circuit board, the motivation to provide a circuit with the “surface-mount inductor” [0041]. (it is obvious to try, including the coil of claim 1 on a circuit board, further Watanabe teaches “the mounting board” [0049] which is analogous to a circuit board).  (Watanabe: Figs. 4 and 5, para. [0041], [0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
5/14/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837